 Case: 1:14-cv-02028 Document #: 345 Filed: 11/28/18 Page 1 of 4 PageID #:10835



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                        )
RACHEL JOHNSON,                         )      Case No. 14-cv-2028
                                        )
             Plaintiff,                 )      U.S. District Judge Manish S. Shah
                                        )
      v.                                )      Magistrate Judge Jeffrey Cole
                                        )
YAHOO! INC.,
                                        )
             Defendant.                 )
                                        )




           DEFENDANT YAHOO! INC.’S CLARIFICATION REGARDING
            ORDER PARTIALLY SHIFTING COSTS OF CLASS NOTICE


                                        Scott A. Edelman (Appearing Pro Hac Vice)
                                        Christopher Chorba (Appearing Pro Hac Vice)
Robert A. Chapman (ARDC #6191210)       Timothy W. Loose (Appearing Pro Hac Vice)
David A. Wheeler (ARDC #6270817)        Gibson, Dunn & Crutcher LLP
Chapman Spingola LLP                    333 South Grand Avenue
190 South LaSalle Street, Suite 3850    Los Angeles, CA 90071-3197
Chicago, IL 60603                       Tel: 213.229.7000
Tel: 312.630.9202                       Fax: 213.229.7520
Fax: 312.630.9233                       SEdelman@gibsondunn.com
RChapman@chapmanspingola.com            CChorba@gibsondunn.com
DWheeler@chapmanspingola.com            TLoose@gibsondunn.com
      Case: 1:14-cv-02028 Document #: 345 Filed: 11/28/18 Page 2 of 4 PageID #:10836




          Although it respectfully disagrees with the Court’s decision to shift the costs of the notice

of decertification, Yahoo is not seeking reconsideration of that ruling. (Dkt. 343 at 1.)

Nevertheless, Yahoo provides this submission because it wishes to correct the record on one

important point: Yahoo’s counsel could not have “announced its analysis of and plan for the

Sprint data” at the August 2016 status conference (id. at 2 & n.2), because at that time, it did not

yet have that analysis of the Sprint data.

          In August 2016, counsel advised the Court that they had conducted a preliminary review

of the new Sprint data (see Dkt. 242 at 14), focusing primarily on the notice issues that were

being briefed at the time, but also addressing the impact of that data on Yahoo’s anticipated

motion for decertification. (Dkt. 245 at 20:10, 20:25 (new Sprint data was “equally important for

both” class notice and decertification).) A couple weeks after the August hearing, on September

14, 2016, Sprint’s designee clarified the data during a deposition. In the following months,

Yahoo’s engineers undertook the significant and time-intensive project of formulating, writing,

and running custom computer codes to cross-reference Yahoo’s sizeable user database with the

data and clarifying information Sprint had provided. Yahoo also requested additional discovery

to identify the users of the telephone numbers that were sent Welcome Messages, which if

granted, would have provided more data for what ultimately became Yahoo’s name search. (See
Dkt. 272 at 2–3.) Accordingly, Yahoo wishes to clarify that the analysis of the Sprint data that

Yahoo provided in support of its decertification motion was not developed until after the August

2016 conference. And although it cannot share the details of confidential client communications

or attorney work product, Yahoo wishes to assure the Court it did not withhold any non-

privileged information from the Court at the August 2016 hearing or thereafter.

///




                                                    1
  Case: 1:14-cv-02028 Document #: 345 Filed: 11/28/18 Page 3 of 4 PageID #:10837



Dated: November 28, 2018             YAHOO! INC.

                                     By:    /s/ Christopher Chorba
                                            Christopher Chorba

                                     Robert A. Chapman (ARDC #6191210)
                                     David A. Wheeler (ARDC #6270817)
                                     Chapman Spingola LLP
                                     190 South LaSalle Street, Suite 3850
                                     Chicago, IL 60603
                                     Tel: 312.630.9202
                                     Fax: 312.630.9233
                                     RChapman@chapmanspingola.com
                                     DWheeler@chapmanspingola.com

                                     Scott A. Edelman (Appearing Pro Hac Vice)
                                     Christopher Chorba (Appearing Pro Hac Vice)
                                     Timothy W. Loose (Appearing Pro Hac Vice)
                                     Gibson, Dunn & Crutcher LLP
                                     333 South Grand Avenue
                                     Los Angeles, CA 90071-3197
                                     Tel: 213.229.7000
                                     Fax: 213.229.7520
                                     SEdelman@gibsondunn.com
                                     CChorba@gibsondunn.com
                                     TLoose@gibsondunn.com




                                        2
  Case: 1:14-cv-02028 Document #: 345 Filed: 11/28/18 Page 4 of 4 PageID #:10838



                                  CERTIFICATE OF SERVICE

        I, Christopher Chorba, an attorney hereby certify that on November 28, 2018, I caused

Defendant Yahoo!, Inc.’s Clarification Regarding Order Partially Shifting Costs Of Class Notice

to be filed electronically with the Clerk of Court by using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.


                                                        /s/ Christopher Chorba




                                                   3
